Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 4/21/21 is acknowledged.  The traversal is on the ground(s) that applicant does not believe the claims directed toward Species A and the claims directed towards Species B are mutually exclusive. This is found persuasive and the election with be considered for FIGS. 1A-10B and 16. No argument is set forth with regard to the other species. The requirement is still deemed proper and is therefore made FINAL.

No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/21/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0924763 (JPH 763) in view of Ackerman et al. (7140823) and further in view of DE 19722501 (DE 501). 
For claim 11, JPH 763 discloses a cargo restraint system comprising: 
a framework defining a cargo cabin, 

a moveable carriage (65,75) coupled to the at least one vertical stanchion; 
a webbing (78) configured to restrain cargo positionable within the cargo cabin, 
the webbing coupled to the moveable carriage; and 
one or more spring tensioners (tension coil spring 24) configured to bias the moveable carriage towards a top of the cargo cabin; and 
one or more actuators (61, 66) configured to move the moveable carriage toward a bottom of the cargo cabin against the bias of the one or more spring tension reels.  
	JP 763 lacks the system for use in an aircraft having a fuselage. 
Ackerman et al. teach the need and desire for restraint systems within an aircraft specifically including a webbing to restrain cargo within a cargo cabin. 
It would have been obvious to one of ordinary skill in the art to have provided a system of JP 763 within an aircraft as taught by Ackerman et al. in order to achieve the same predictable result of restraining cargo therein. 
JP 763 lack the string tensioners being spring tension reels. 
DE 501 teaches the use of spring loaded winding devices (spring reels). 
It would have been obvious to one of ordinary skill in the art to have provided the tension coil spring of JP 763 as a spring reel system as taught by DE 501 as an obvious expedient in order to achieve the same predictable results of tensioning the webbing. 
For claim 13, the one or more actuators include one or more winches (FIG.5) for automatically moving the moveable carriage toward a bottom of the cargo cabin against the bias of the one or more spring tension reels.  
For claim 14, the webbing comprises one or more stretchable nets configured to restrain cargo positioned within the cargo cabin. It should be noted that at [0051] of the current specification states that the webbing can include any flexible material capable of restraining cargo. 
For claim 15, the webbing comprises one or more nets configured to restrain cargo positioned within the cargo cabin.  
For claim 16, the webbing further comprises one or more tensioning straps (as part of a net) for tensioning the one or more nets around cargo positioned within the cargo cabin.  
For claim 17, further comprising one or more locking hooks (19b, FIG.1) for locking the webbing to the fuselage framework.  

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 763 as modified and applied above in view of De Gaillard (2002/0113450). 
For claim 12, the one or more actuators (FIG.5) include one or more actuation straps (belt 64, FIG.5) for moving the moveable carriage toward a bottom of the cargo cabin against the bias of the one or more spring tension reels.  
JPH 763, as modified, disclose the movement of the actuation straps for automatically moving (via switch) the carriage via an electric motor (66) and fails to disclose the movement of the actuation straps being manual, as recited. 
De Gaillard discloses a cover which can be operated manually or instead by a motor via an actuating switch. 
. 

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 763 as modified and applied above in view of CN 205344727 (CN 727). 
For claims 5 and 18, JPH 763 further comprises one or more position sensors configured to detect a position of the net of the like and a controller coupled with the one or more sensors and configured to control the motor for the webbing. 
JPH 763, as modified, lack the sensors being pressure sensors configured to detect a load applied by the locking hooks and the controller configured to control one or more locking hooks, a feature taught by CN 727 where a luggage net is provided with a hook and a pressure sensor is provided which is provided to allow for reduced article movement including bumping and damage caused by driving and optimized safety. 
It would have been obvious to one of ordinary skill in the art to have provided JPH 763 pressure sensors as taught by CN 727 in order to detect a pressure applied to the locking hooks and further to have provided the controller of JPH 763 configured to control the hooks in order to lock the webbing to the fuselage framework to optimize safety and minimize damage.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0924763 (JPH 763) in view of Ackerman et al. (7140823) and further in view of DE 19722501 (DE 501). 
JPH 763 discloses a cargo restraint system comprising: 
a framework defining a cargo cabin, 
the framework including at least one vertical stanchion (60,70); 
a moveable carriage (65,75) coupled to the at least one vertical stanchion; 
a webbing (78) configured to restrain cargo positionable within the cargo cabin, 
the webbing coupled to the moveable carriage; and 
one or more spring tensioners (tension coil spring 24) configured to bias the moveable carriage towards a top of the cargo cabin; and 
one or more actuators (61, 66) configured to move the moveable carriage toward a bottom of the cargo cabin against the bias of the one or more spring tension reels.  
	JP 763 lacks the system for use in an aircraft having a fuselage. 
Ackerman et al. teach the need and desire for restraint systems within an aircraft specifically including a webbing to restrain cargo within a cargo cabin. 
It would have been obvious to one of ordinary skill in the art to have provided a system of JP 763 within an aircraft as taught by Ackerman et al. in order to achieve the same predictable result of restraining cargo therein. 
JP 763 lack the string tensioners being spring tension reels. 
DE 501 teaches the use of spring loaded winding devices (spring reels). 
It would have been obvious to one of ordinary skill in the art to have provided the tension coil spring of JP 763 as a spring reel system as taught by DE 501 as an obvious expedient in order to achieve the same predictable results of tensioning the webbing. 
For claims 19-20, JPH 763, as modified, inherently disclose the method recited but fails to provide for first and second spring tensions reels as recited. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of the specific cargo cabin having a top, a bottom opposite the top, a first side between the top and the bottom, and a second side between the top and the bottom, wherein the second side is opposite to the first side; the first spring tension reel configured to bias the webbing towards the top and the first side of the cargo cabin; and the second spring tension reel configured to bias the webbing towards the top and the second side of the cargo cabin in combination with the other elements recited which is not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
With regard to claims 11-18, Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive.
For claim 11, applicant states JP763 discloses a pair of guide rails 60, 70 and a net elevating means 61 capable of elevating and lowering the edge of the net 78 attached by way of stays 65, 75 (JP763 at 11 14 and 15) and further provides for "tension coil spring 24 for urging the net 18 to be pull up." (Id. at 111.). Applicant then argues that the tension coil spring 24 of JP763 merely urges the net up but does not bias the stays 65, 75 towards a top of the cargo cabin. Examiner disagrees and notes the urging up of the net indirectly biases the stays as broadly recited and interpreted. 
Thus, JP763 discloses all of the limitations for claim 11 and the rejection(s) set forth above are maintained. 

Applicant’s arguments with respect to amended claim(s) 1-10 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snitker et al. (6406232) discloses a netting biased toward the top of a vehicle. 
Weingarten (3897919) discloses a tensioner for webbing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612